UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2015 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-53797 GREEN EARTH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-0755102 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box 4644 Greenwich CT 06831 (Address of Principal Executive Office) (Zip Code) (203) 918-1894 Registrant’s Telephone Number Including Area Code Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes £No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of December 31, 2014, was approximately $4,773,604. As of October 9, 2015, there were 298,088,154 shares outstanding of the registrant’s common stock. DOCUMENTS INCORPORATED BY REFERENCE None. GREEN EARTH TECHNOLOGIES, INC. Form 10-K/A Annual Report TABLE OF CONTENTS Page PART III Item 10. Directors, Executive Officers and Corporate Governance 4 Item 11. Executive Compensation 7 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 10 Item 13. Certain Relationships and Related Transactions, and Director Independence 11 Item 14. Principal Accounting Fees and Services 13 EXPLANATORY NOTE Green Earth Technologies, Inc. is filing this Amendment No.1 on Form 10-K/A (this “Amendment”) to amend our Annual Report on Form 10-K for the year ended June 30, 2015 (our “Form 10-K”), originally filed with the Securities and Exchange Commission (the “SEC”) on October 13, 2015, to include the information required by Items 10 through 14 of Part III of our Form 10-K. This information was previously omitted from our Form 10-K in reliance on General Instruction G(3) to Form 10-K, which permits the information in the above referenced items to be incorporated in our Form 10-K by reference from our definitive proxy statement if such statement is filed no later than 120 days after our fiscal year-end. We are filing this Amendment to include Part III information in our Form 10-K because a definitive proxy statement containing such information will not be filed by October 28, 2015. In accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new Exhibits 31.1 and 31.2 are filed, and Exhibit 32.1 is furnished herewith. This Amendment does not amend or otherwise update any other information in our Form 10-K.Accordingly, this Amendment should be read in conjunction with our Form 10-K and with our filings with the SEC subsequent to the filing of our Form 10-K. 2 FORWARD LOOKING STATEMENTS The discussions set forth in this Annual Report for the year ended June 30, 2015 on Form10-K (this “Annual Report”) contain statements concerning potential future events. These forward-looking statements are based upon assumptions by management as of the date of this Annual Report, including assumptions about the risks and uncertainties we face. In addition, we may make forward-looking statements orally or in writing, including, but not limited to, in press releases, in our annual report to shareholders and in our other filings with the U.S. Securities and Exchange Commission (the “SEC”). Readers can identify these forward-looking statements by the use of such words as “may,” “will,” “could,” “would,” “should,” “expects,” “intends,” “plans,” “anticipates,” “believes,” “estimate,” “predict,” “project,” “potential,” “continue,” “ongoing” or similar words or conjugations of such words. If any of our assumptions prove incorrect or should unanticipated circumstances arise, our actual results could materially differ from those contemplated by such forward-looking statements. The differences could be caused by a number of factors or combination of factors including, but not limited to, the risk factors identified and described in Part I, Item1A, of this Annual Report, as well as our other periodic reports on Forms 10-Q and 8-K that we file with the SEC from time to time. Investors are strongly encouraged to consider those factors when evaluating any forward-looking statements about our business operation or financial condition. We will not update any forward-looking statements in this Annual Report to reflect future events or developments. Investors should also be aware that while we, from time to time, do communicate with securities analysts, it is against our policy to disclose to them any material non-public information or other confidential commercial information. Investors should not assume that we agree with any report issued by any analyst or with any statements, projections, forecasts or opinions contained in any analyst report. Forward-looking statements in this Annual Report include statements relating to our operating results, the development of new products, the timing of the launch of new products and the timing of any revenue to be generated from any of our products as well as statements regarding our plans for acquisitions. Whether or not our expectations regarding forward-looking statements are ultimately realized depends on numerous factors, including our ability to increase revenues, control costs, complete the development of new products in a timely manner and on budget, our ability to successfully market our products, general economic conditions and our ability to successfully identify acquisition candidates and our ability to successfully complete those acquisitions and integrate the newly acquired business into our existing operating and business platform Unless otherwise indicated, all references to the “Company,” “we,” “us,” “our,” and “Green Earth” include reference to our subsidiary, Get Well! Inc. 3 PART III ITEM10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. DIRECTORS AND EXECUTIVE OFFICERS The names, ages and titles of our executive officers and directors, as of October 15, 2015, are as follows: Name Age Position David Buicko (2) (7) 62 Class II Director, Chairman of the Board Humbert Powell III (3)(7) 76 Class II Director Walter Raquet (4)(5)(6)(1) 70 Class I Director, Chief Executive Officer and President Walter Raquet replaced Jeffrey Loch as President upon his termination on June 16, 2015 and assumed the role of principal financial officer upon the resignation of Greg Adams as our Chief Financial Officer and Chief Operating Officer on July 26, 2015. Audit Committee Chair. Member of the Compensation Committee. Term as Director expires at the 2015 annual meeting of stockholders. Member of the Audit Committee. Compensation Committee Chair. Term as Director expires at the 2016 annual meeting of stockholders. Non-Employee Directors David M. Buickohas been our Chairman of the Board since May 2011 and a director since September 2010. Since 1986, Mr. Buicko has been the chief operating officer of the Galesi Group, a leading industrial real estate developer in the Northeast and owner of one of thelargest, most versatilethird-party logistics companies in the region.He is responsible for the day to day operations of the Galesi Group’s operating divisions including commercial real estate, industrial parks, and distribution and logistics.Mr. Buicko is a member of a variety of local, professional, economic development and charitable organizations and is currently a Director and past chairman of the Center for Economic Growth, a regional economic development organization. Mr. Buicko was selected by Governor Cuomo to serve as a member of the Capital Regional Economic Development Council.He also serves on the board of numerous privately held companies in the real estate industry.Mr.Buicko is a certified public accountant and a graduate of Siena College where he received a B.B.A. degree in Accounting in 1975.Mr.Buicko was selected as a director because of his background and experience in senior management, which provides the Board with valuable management and leadership skills and insight into our business. Humbert PowellIIIhas been a director since November 2008. Mr. Powell is the Senior Vice President at Wunderlich Securitiesa regional Investment banking firm headquartered in Memphis Tennessee with 18 offices located in the states. Mr. Powell served as Chairman of Marleau, Lemire USA and Vice Chairman of Marleau, Lemire Securities, Inc. during the years 1994-1996. Prior to his employment with Marleau, Lemire, he served as a Senior Managing Director in the Corporate Finance Department of Bear Stearns & Co., 1984-1994, with responsibilities for the Investment Banking effort both domestic and international. Prior to his employment with Bear Steams in 1984, Mr. Powell served as a Senior Vice President and Director of E.F. Hutton & Co., where he was employed in various capacities for 18 years. He is also a Director of several public and private companies and a Trustee of Salem International University. Mr. Powell was selected as a director because of his depth of knowledge of the investment banking sector, which provides the Board with extensive insight and a perspective on growth and acquisition strategies. Employee Directors and Officers Walter Raquethas been a director since June 2012 and was appointed Chief Executive Officer and President in June 2015.From May 2014 to June 2015, Mr. Raquet was Interim Chief Executive Officer.Mr. Raquet is currently Chairman of Bolton LLC an investment management company.He is currently a director for Liquid Holdings Group, LLC (LIQD).He was Chairman of WR Platform Advisors LP, a technology platform and service provider of managed accounts for hedge fund investments from 2004 to 2011.Mr. Raquet was also a co-founder of Knight Securities.He served as Knight’s Chief Operating Officer from its inception in 1995 until 2000 and as its Executive Vice President from 1998 through 2002. He also served as a member of Knight’s board of directors from 1995 through 2002.Prior to Knight, Mr. Raquet was a Senior Vice President with Spear, Leeds & Kellogg/Troster Singer and a Partner at Herzog Heine & Geduld, Inc., where he directed the firm's technology and marketing efforts. Also, Mr. Raquet was Corporate Controller for PaineWebber Incorporated, Executive Vice President of Cantor Fitzgerald and Controller for Weeden & Co. Mr. Raquet is a certified public accountant and practiced at the accounting firm of Price Waterhouse. Mr. Raquet received a B.S. degree in Accounting from New York University.Mr. Raquet was selected as a director because we believe that his background and experience provides the Board with a perspective on corporate finance matters. 4 Family Relationships None of the directors or executive officers are related by blood, marriage or adoption. CORPORATE GOVERNANCE AND BOARD COMMITTEES Board Meetings The Board met eight times during fiscal 2015.A majority of the directors attended all of the meetings of the Board. All persons who were directors during fiscal 2015 attended at least 75% of these meetings. Absent special circumstance, each director is expected to attend the Annual Meeting. Committees Established by the Board The Board established an Audit Committee and a Compensation Committee. Audit Committee.The members of the Audit Committee members are David Buicko, who serves as chairperson, and Walter Raquet.The Board has determined that Mr. Buicko is the “audit committee financial expert,” as that term is defined in Item 407(d) (5) of Regulation S-K of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Audit Committee oversees our accounting and financial reporting processes, internal systems of accounting and financial controls, relationships with auditors and audits of financial statements.Specifically, the Audit Committee’s responsibilities include the following: ● selecting, hiring and terminating our independent auditors; ● evaluating the qualifications, independence and performance of our independent auditors; ● approving the audit and non-audit services to be performed by the independent auditors; ● reviewing the design, implementation and adequacy and effectiveness of our internal controls and critical policies; ● overseeing and monitoring the integrity of our financial statements and our compliance with legal and regulatory requirements as they relate to our financial statements and other accounting matters; ● with management and our independent auditors, reviewing any earnings announcements and other public announcements regarding our results of operations; and ● preparing the report that the SEC requires in our annual proxy statement. A copy of the Audit Committee charter has been posted on our Web site atwww.getg.com.The Audit Committee met four times during the 2015 fiscal year. 5 Compensation Committee.The current members of the Compensation Committee members are Walter Raquet, who serves as chairperson, and Humbert Powell. The Compensation Committee assists the Board in determining the development plans and compensation of our officers, directors and employees.Specific responsibilities include the following: ● determining the compensation (including, base salary and bonus) and benefits payable to our chief executive officer; ● determining, approving and/or recommending to the Board, the compensation and benefits payable to our other executive officers; ● reviewing the performance objectives and actual performance of our officers; and ● administering our stock option and other equity and incentive compensation plans. The president may not be present during any deliberations on his compensation. A copy of the Compensation Committee charter has been posted on our Web site atwww.getg.com.The Compensation Committee met two times during the 2014 fiscal year. Code of Ethics We have adopted a Code of Ethics (the “Code of Ethics”), which applies to all directors, officers and employees.A copy of the Code of Ethics is available on our web site under the heading “Investor Quick Facts.”We intend to make available on our web site any future amendments or waivers to our Code of Ethics within four business days after any such amendments or waivers. Disclosure of Director Qualifications In lieu of a nominating committee, the Board is responsible for assembling for stockholder consideration a group of nominees that, taken together, have the experience, qualifications, attributes, and skills appropriate for functioning effectively as a Board.The Board regularly reviews its membership composition in light of our changing requirements, assesses its own performance, and the feedback from stockholders and other key constituencies. In identifying and recommending nominees for positions on the Board, the Board places primary emphasis on the following:(i) a candidate’s judgment, character, expertise, skills and knowledge useful to the oversight of our business; (ii) a candidate’s business or other relevant experience; and (iii) the extent to which the interplay of the candidate’s expertise, skills, knowledge and experience with that of other members of the Board will build a board of directors that is effective, collegial and responsive to our needs. In addition, the Board seeks to include a complementary mix of individuals with diverse backgrounds and skills reflecting the broad set of challenges that it confronts.These individual qualities can include matters like experience in our industry, technical experience (for example, financial or technological expertise), experience gained in situations comparable to ours (e.g., financial service companies, growth companies, and companies that grow through acquisitions), leadership experience, and relevant geographical experience. Stockholders who wish to recommend director candidates for consideration by the Board may do so by mailing a written recommendation to the Board in accordance with the procedures set forth in the section entitled “Stockholder Communication with the Board of Directors” appearing elsewhere in this proxy statement.Such recommendation must include the following information as of the date of recommendation: ● the name and address of the stockholder submitting the recommendation, the beneficial owner, if any, on whose behalf the recommendation is made and the director candidate; ● the class and number of shares of our Common Stock the stockholder owns beneficially and of record and, in the case where the stockholder is the record owner but not the beneficial owner, the name of the beneficial owner, including the holding period for such shares; ● full biographical information concerning the director candidate, including a statement about the candidate’s qualifications; and ● a written consent of the candidate (1) to be named in the Company’s proxy statement and stand for election if nominated by the Board and (2) to serve if appointed by the stockholders. 6 Recommendations by stockholders for director candidates to be considered by the Board must be submitted not later than the 120thcalendar day before the first anniversary of the date our proxy statement was released to stockholders in connection with the previous year’s annual meeting.The submission of a recommendation by a stockholder in compliance with these procedures will not guarantee the selection of the stockholder’s candidate or the inclusion of the candidate in our proxy statement. Board Leadership Structure Mr. Buicko has served as Chairman of the Board since May 2011.Each year, the Board evaluates our leadership structure and determines the most appropriate structure for the coming year based upon its assessment of our position, strategy, and our long term plans.The Board also considers the specific circumstances we face and the characteristics and membership of the Board.At this time, the Board has determined that having Mr. Buicko serves as Chairman of the Board is in the best interest of our stockholders. The Board’s Oversight of Risk Management The Board recognizes that companies face a variety of risks, including credit risk, liquidity risk, strategic risk, and operational risk.The Board believes an effective risk management system will (1) timely identify the material risks that we face, (2) communicate necessary information with respect to material risks to senior executives and, as appropriate, to the Board or relevant Board committee, (3) implement appropriate and responsive risk management strategies consistent with the Company’s risk profile, and (4) integrate risk management into our decision-making.The Board encourages and management promotes a corporate culture that incorporates risk management into our corporate strategy and day-to-day business operations.The Board also continually works, with the input of our management and executive officers, to assess and analyze the most likely areas of future risk for us. Stockholder Communication with the Board of Directors The Board has established a process to receive communications from stockholders.Stockholders and other interested parties may contact any or all Directors, or the non-management Directors as a group, by mail or electronically.To communicate with the Board, any individual Director or any group of Directors, correspondence should be addressed to the Board or any such individual directors or group of directors by either name or title.All such correspondence should be sent “c/o Corporate Secretary” at Green Earth Technologies, Inc., 7 West Cross Street, Hawthorne, New York 10532.All communications received as set forth in the preceding paragraph will be opened by the Corporate Secretary for the sole purpose of determining whether the contents represent a message to the Directors.Any contents that are not in the nature of advertising, promotions of a product or service, patently offensive material or matters deemed inappropriate for the Board will be forwarded promptly to the addressee.In the case of communications to the Board or any group of Directors, the Corporate Secretary will make sufficient copies of the contents to send to each Director who is a member of the group to which the envelope or e-mail is addressed. ITEM11.EXECUTIVE COMPENSATION EXECUTIVE COMPENSATION Summary of Compensation The following table sets forth certain information with respect to compensation for the fiscal years ended June 30, 2015 and 2014 earned by or paid to the Company’s principal executive officer and all individuals who served as the Company’s principal executive officer during fiscal 2015 and the only other executive officer of the Company whose total salary exceeded $100,000 in fiscal 2015 (the “Named Executive Officers”): 7 SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary($) Option Awards($)(2) Total($) Walter Raquet, President and Chief Executive Officer $
